 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreenhoot,Inc.andLocal 99-99A,InternationalUnion of Operating Engineers,AFL-CIO, Peti-tioner.Case 5-RC-8304August 6, 1973DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn January 18,1973,the Regional Director forRegion 5 issued his Decision and Direction of Elec-tionwherein he directed an election among all li-censedandunlicensedengineers,apprenticeengineers, and maintenance men at 14 office build-ings managed by Greenhoot in the District of Colum-bia. Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, the Employer filed atimely request for review on the grounds that the Re-gional Director in concluding Greenhoot was the soleEmployer herein made findings which are clearly er-roneous and departed from officially reported preced-ent.By telegraphic order dated February 13, 1973, theNational Labor Relations Board granted review andstayed the election pending the decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thismatter with respect to the issues under review andmakes the following findings:Greenhoot, Inc., is a District of Columbia corpora-tion engaged in real estate sales and leasing and pro-perty management in the Washington metropolitanarea. The Union seeks a unit limited to the engineersand maintenance employees employed in 14 separateoffice buildings in the District of Columbia.' Green-hoot contends that the separate building owners are1All owners of the buildings involved herein were served with a notice ofhearing. One attorney appeared representing two owners and one individualappeared representing four owners The buildings and the owners involvedare asfollows (1) Trans Lux Building owned by 14th & H Street Corp, (2)2021 L Street owned by 2021 L Street Associates, (3) Vanguard Buildingowned by Vanguard Associates, (4) 1020 Vermont owned by Pearlberg Hold-ing Co, (5) Pennsylvania Building owned by Pennsylvania Associates, (6)McLachlen Bank Building owned by M C L. Associates, (7) National Centerfor Higher Education owned by the American Council on Higher Education,(8) 1411 K Street owned by National Real Estate Investment Trust, (9) 81818th Street owned by 18th Street Associates, (10) Vermont Building ownedby Vermont Building Associates, (11) Imperial Building owned by ImperialBuildingLimited Partnership (alternately referred to as 1441 L Street Associ-ates), (12) Federal Building owned by Intereal Holding Co, (13) 1019 19thStreet owned by C.A G Associates, and (14) American Institute of Archi-tects Building owned by the American Institute of Architectsthe sole employers of the employees sought herein or,in the alternative, that it is a joint employer togetherwith the building owners of the employees sought and,accordingly, a multiple location unit is not appropri-ate.We agree with the alternative contention.Greenhoot's building management operations areconducted pursuant to a standard written contractwith the building owner which provides that Green-hoot is the owner's agent employed to rent and man-age the owner's building. For its services, Greenhootreceives a fee which is a fixed percentage of thebuilding's gross rental income. Greenhoot, which col-lects the rentals from the tenants, deducts its fee fromthe rentals and uses the remaining amount to payother building expenses. Any amounts remaining arethen remitted to the building owner; but if rentalincome is insufficient to cover the building expensesand Greenhoot's fee, the building owner is required tomake up the difference. Moreover, under the agree-ment, Greenhoot is authorized to hire, discharge, andpay the wages of the building employees in accor-dance with a schedule approved in advance by thebuilding owner. Although Greenhoot is responsiblefor the supervision of building employees, the ownerretains the right to determine if a building superinten-dent is to be employed and to approve the hiring andretention ofallbuilding employees. Finally, the agree-ment provides that the owner is responsible for pro-viding various types of liability insurance includingworkmen's compensation and that the owner willhold Greenhoot harmless for employee injuries.The key supervisor of the employees sought by thePetitioner is the chief engineer employed in nearly allof the several buildings involved herein. When Green-hoot becomes the management agent at a building itnormally continues to utilize the chief engineer andother engineers already working at the building andthey ordinarily remain employed at the building whenGreenhoot'smanagement contract terminates. If,however, it becomes necessary to employ a new chiefengineer, Greenhoot will recruit and screen applicantsand then make a recommendation to the buildingowner who will ordinarily interview and hire the chiefengineer.Thereafter, the day-to-day building maintenancefunctions are directed by the chief engineer. In nearlyall instances he hires, discharges, recommends payincreases, and schedules the work of the buildingmaintenance employees and guards. There is evi-dence that in at least one instance the chief engineer,will consult on a daily basis with the building ow aeron operational problems including labor matte- s, andin some other instances the chief engineer consultswith the building owner for similar reas'jns once amonth. Although it appears that Greenhoot provides205 NLRB No. 37 GREENHOOT, INC.some direction and control of the chief engineer, therecord is silent with respect to the nature and extentthereof.Greenhoot's wage budget for each building is ap-proved in advance by the building owner. The recorddiscloses that although there is sufficient leeway in thebudget for minor increases, such as when an employeecompletes a probationary period, nearly all otherwage increases require the building owner's approvalbefore they can be placed into effect. Greenhoot isresponsible for the preparation of the payroll and anyemployee tax deductions but in most instances Green-hoot prepares and files the tax returns for such mon-eys in the name of the owner.Most employees are covered by Greenhoot's healthinsurancecontract but the premium payments for thispurpose come from the individual building expensemoneys. Holidays are established by the buildingowner but are, in effect, dictated by the schedule ofthe principal tenant. Uniforms are provided for fromthe building expense account but in some instancesthey bear Greenhoot's name while in other instancesthey bear the principal tenant's name and, in oneinstance, they bear both names.Although there is evidence of transfer and inter-change of a limited number of the chief engineers whoare supervisors, there is no evidence of employee in-terchange among the buildings.The Regional Director concluded that the circum-stances here were indistinguishable fromHerbert Har-vey, Inc.,159 NLRB 254, wherein we held that thebuilding maintenance employees at the World Bankwere employees of the building maintenance contrac-tor in circumstances that are similar in some respectsto those herein. However, the Regional Director's reli-ance on that case is misplaced since the principal issuethere was whether the building maintenance contrac-tor retained a sufficient degree of control over theemployees to warrant finding the contractor was anemployer within the meaning of Section 2(2) as theBank, which exercised some control over the employ-ees,was exempt from the Board's jurisdiction. Nosuch problem exists in this case since neither thebuilding owners nor Greenhoot are in a class exemptfrom the Board's jurisdiction.Herbert Harvey, supra,is also distinguishable on an additional ground. Al-though the conditions of employment were subject toreview and approval by the Bank in that case, a con-siderable area of effective control remained vested inthe building maintenance contractor, whereas in theinstant case each building owner in effect hires thechief engineer and the latter tends to confer withbuilding owners on operational problems. Hence,both the individual owner and the management agent,Greenhoot, have significant employer functions. Inthese circumstances the Regional Director is in error251in his conclusion that the building owner plays no rolein hiring and firing and exercises no daily control overemployees. As we believe the facts set forth abovesufficientlydemonstrate that Greenhoot and thebuilding owners at each building share or codeter-mine matters governing the essential terms and condi-tions of employment of the employees herein, weconclude that Greenhoot and each of theBuildingowners are joint employers at each of the respectivebuildings.2In this circumstance, there is no legal basis for es-tablishing a multiemployer unit absent a showing thatthe several employers have expressly conferred on ajoint bargaining agent the power to bind them in neg-otiations or that they have by an established course ofconduct unequivocally manifested a desire to bebound in future collective bargaining by group ratherthan individual action.' As thereis no consenual basishere for finding a multiemployerunit,we find thatseparate units at each location sought by the Peti-tioner of all licensed and unlicensedengineers, ap-prenticeengineers,and maintenance men excludingall other employees, office clerical employees, profes-sional employees, guards and supervisors as definedin the Act to be appropriate herein.4Accordingly we remand this case to the RegionalDirector for the purpose of conducting an election ateach location in accordance with his Decision andDirection of Election, as modified herein,' except thatthe eligibility payroll period therefore shall be thatimmediately preceding the date ofissuance.'2Manpower, Inc,164 NLRB 207,The Greyhound Corporation,153 NLRB14883The Kroger Co,148 NLRB 569,Bennett Stone Company139 NLRB 1422;Chicago Metropolitan Home Builders Association,119 NLRB 1184Notwithstanding the existence of a contract at the Trans Lux Building,the Petitioner sought to include that building in order to obtain the benefitsof certification In this circumstance we find that contract no bar to anelection hereinMontgomery Ward & Co, Incorporated,137 NLRB 346, In5At the Pennsylvania Building a new contract had been negotiated but notexecuted at the time the petition was filed Accordingly we find no bar to anelection at that buildingDeLuxe Metal Furniture Company,121 NLRB 9955In the event the Petitioner does not wish to proceed to an election inseparate units,it shall so notify the Regional Director by written noticewithin 7 days of the date of issuance The Regional Director shall alsodetermine the adequacy of the showing of interest for each location If itappears, as some record evidence indicates,that there are less than two unitemployees at any of the locations sought,the Regional Director shall forth-with dismiss the petition as to such location SeeCutter Laboratories,116NLRB 2606 In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with themExcelsiorUnderwear Inc,156NLRB 1236,N L R B v Wyman-Gordon Co,394 U S. 759 (1969) Accord-ingly, it is hereby directed that an election eligibility list, containing thenames and addresses of all the eligible voters,must be filed by the Employerwith the Regional Director for Region 5 within 7 days of this Decision onReview The Regional Director shall make this list available to all parties tothe electionNo extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances Failure to complywith this requirement shall be grounds for setting aside the election wheneverproper objections are filed